Citation Nr: 0610973	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  97-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for vertigo.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

Vertigo was not manifest in service or within 1 year of 
separation and is unrelated to service.  


CONCLUSION OF LAW

Vertigo was not incurred or aggravated in service may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for vertigo, which may 
be service-connected if it results from disease or injury 
which was incurred in service.  38 U.S.C.A. § 1110.  Also, 
certain listed chronic diseases, such as organic disease of 
the nervous system, may be presumed to be service-connected 
if manifest to a degree of 10 percent within 1 year of 
service discharge.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

The veteran's vertigo was not shown in service or for years 
after service.  When he was treated for it in 1985, he 
reported a sudden onset of vertigo.  When he was treated for 
it in 1986, he reported having it for about a year.  When he 
was treated for it in 1988, he reported having problems with 
it for the last 4 to 5 years.  Furthermore, he filed other 
claims shortly after service and started receiving 
compensation for them.  He did not claim service connection 
for vertigo, and VA examinations in 1948, including ear and 
neurology examinations, did not report it.  He also indicated 
in August 2002 that Dr. Manalac was the first doctor to 
prescribe Antivert for his vertigo, in 1985.  There are a 
number of post-service treatment records for various problems 
between service discharge and 1986, without any of them 
showing vertigo.  

The veteran has testified that he has experienced vertigo 
since service.  His testimony is outweighed, however, by the 
post-service treatment records that establish the onset of 
vertigo in the mid-1980s and the absence of references to 
vertigo before then.  The absence of notations of vertigo for 
years after the grenade injury in September 1944 is more 
probative of chronicity than the veteran's later 
recollections.  Although 38 U.S.C.A. § 1154(b) applies with 
respect to his assertion in July 1997 that he had vertigo at 
the time of his grenade injury, it only deals with the 
question whether a particular disease or injury was incurred 
or aggravated in service -- that is, what happened then -- 
not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  Caluza v. Brown, 7 Vet. App. 498, 507 
(Vet. App. 1995). 

While the veteran asserts that there has been chronicity of 
vertigo since service, the preponderance of the evidence is 
against such.  Additionally, a VA examination in July 2002 
indicated that the veteran's vertigo was unrelated to 
service, noting that the veteran's complaint occurred years 
after service.  In December 1985, his private physician had 
suspected the vertigo was related to stress or 
hyperventilation.  That is when the first treatment is shown, 
and the examiner in 2002 reviewed the veteran's claims 
folder.  A February 1999 VA medical record is not as 
probative.  While it indicates that the assessment was 
vertigo apparently secondary to old war injury, that is the 
history the veteran provided and the report indicates that 
the evaluator did not have old records.  See Prejean v. West, 
13 Vet. App.444 (2000).

The preponderance of the evidence is against a finding that 
the veteran's current vertigo is related to service, 
including by chronicity.  See Wilson v. Derwinski, 2 Vet. 
App. 16 (1991); Savage v. Gober, 10 Vet. App. 488 (1997).  
Consequently, the claim is denied.  

The veteran has made assertions as to the cause of his 
vertigo.  One of them is that it is related to the grenade 
blast that he sustained in service.  As he is a layperson, he 
is unable to provide competent evidence concerning the cause 
of his vertigo.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Similarly, as a 
layperson, his statements concerning what physicians might 
have told him concerning the etiology of his vertigo are not 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  

The Board notes that Meniere's disease has been suspected and 
that the veteran is service-connected for hearing loss and 
tinnitus.  According to Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 391, Meniere's disease is 
hearing loss, tinnitus, and vertigo resulting from 
nonsuppurative disease of the labyrinth with the 
histopathologic feature of endolymphatic hydrops (distention 
of the membranous labyrinth).  Regardless of whether the 
veteran has Meniere's disease or not, vertigo was not shown 
until years after service and the VA examiner in July 2002 
reviewed the veteran's claims folder and concluded that it 
was not related to his service.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In February and July 
2004 letters, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the November 
2003 and June 2005 supplemental statements of the case.

The Board acknowledges that these letters were sent to the 
veteran after the May 1996 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided prior to transfer and 
certification of the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). Any deficiency in VA's 
duty to notify the claimant concerning effective date or 
degree of impairment is harmless error, as service connection 
for vertigo is being denied.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, VA examination reports, private medical 
records, and testimony, and has fulfilled the duty to assist 
the claimant.


ORDER

Entitlement to service connection for vertigo is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


